Benton, J.
It is established from the evidence in this case that Harold J. Robinson was employed by Martin Muldoon, that he was under the age of eighteen years and that the said Martin Muldoon did. permit him, Harold J. Robinson, to serve liquors upon the premises in violation of subdivision f of section 30 of the Liquor Tax Law. I also find that the said Martin Muldoon did not knowingly, purposely or with knowledge violate the said provision of the law. This, however, is not a defense. The act is made prohibitive and it is mandatory, regardless of intent, that the person authorized to traffic in liquors shall not permit a minor under eighteen years of age to serve any upon the premises. Martin Muldoon was authorized to traffic in liquors and he did per*440mit this minor, Harold J. Robinson, being under eighteen years of age, to serve liquor upon the premises.
Hence, the allegation of the petition is established and judgment must be decreed accordingly. Proper papers may be drawn and submitted therefor.
Judgment accordingly.